Citation Nr: 0808496	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an October 1954 rating decision contained clear and 
unmistakable error (CUE) in failing to assign a disability 
rating in excess of 10 percent for service-connected 
residuals of shell fragment wound of the left thigh, 
involving Muscle Group XIV.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Procedural history

In an October 1954  rating decision, the RO granted service 
connection for residuals of shell fragment wound of the left 
thigh, involving Muscle Group XIV and assigned a 10 percent 
disability rating therefor.  The veteran was informed of that 
decision and of his appeal rights by letter from the RO dated 
October 15, 1954.  He did not appeal.

In the June 2005 rating decision, which forms the basis for 
this appeal, the RO denied the veteran's claim of CUE in the 
October 1954 rating decision in failing to assign a rating in 
excess of 10 percent for service-connected residuals of shell 
fragment wound of the left thigh, involving Muscle Group XIV.  
The veteran perfected an appeal of that denial.

Issue not on appeal

The a February 2005 statement of the case regarding the issue 
of CUE gratuitously contained a denial of a rating in excess 
of 10 percent for the veteran's service-connected disability.  
The veteran has not raised a claim for an increased rating 
based on his current level of disability; instead, he is 
claiming CUE in the initial rating decision that granted 
service connection and assigned the initial (and still 
current) rating.  Thus, there is no pending claim for an 
increased rating.


FINDING OF FACT

The October 1954 rating decision which assigned a 10 percent 
rating for granted service connection for a residuals of 
shell fragment wound of the left thigh, involving Muscle 
Group XIV, was supported by the evidence then of record; and 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.


CONCLUSION OF LAW

The October 1954 rating decision granting service connection 
for residuals of shell fragment wound of the left thigh, 
involving Muscle Group XIV, and assigned an initial 10 
percent rating effective August 13, 1954 did not contain CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks revision of an October 1954 RO rating 
decision based upon his claim of CUE therein.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the October 1954 decision in 
failing to assign a rating in excess of 10 percent for 
service-connected residuals of shell fragment wound of the 
left thigh, involving Muscle Group XIV.  Although the VCAA is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE claims.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001) the United 
States Court of Appeals for Veterans Claims (Court) held that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court's opinion explained that even though the VCAA 
is a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."  Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2007).

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder, and no amount of 
additional development would change the evidentiary posture 
of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He declined the option of a personal hearing on his April 
2006 substantive appeal.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2007).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 
'which, had it not been	 made, would have manifestly 
changed the outcome at the time it was made,' and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).



Law and regulations in effect at the time of the October 1954 
rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  The pertinent regulations 
follow.

The cardinal symptoms of muscle disability are weakness, 
fatigue-pain, and uncertainty of movement.  The cardinal 
signs of muscle disability are loss of power, lowered 
threshold of fatigue, and impairment of coordination.  See 
the VA Schedule for Rating Disabilities, 1945 Edition, 
General Policy In Rating, para. 15.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
Evidence of a moderate muscle injury includes service 
department record or other evidence showing hospitalization 
in service for treatment, and consistent complaint on record 
from first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  The objective signs of 
moderate disability include relatively small or linear 
entrance and (if present) exit scars, indicating a short 
track of the missile through muscle tissue, signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and definite weakness or fatigue in comparative 
tests.  See the VA Schedule for Rating Disabilities, 1945 
Edition, General Policy In Rating, para. 17.

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts and 
intermuscular cicatrization.  Evidence of a moderately severe 
muscle injury includes service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of severe wound, consistent complaints of the 
cardinal symptoms of muscle wounds, and if present, evidence 
of unemployability because of an inability to keep up to 
production standards.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of the muscles 
compared to the sound side; tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  See id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of high velocity missile, or shattering bone fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular binding and cicatrization.  The 
history and complaints are the same as for moderately severe 
history and complaints but in an aggravated form.  The 
objective findings would include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
missile track; palpation shows moderate or extensive loss of 
deep fascia or muscle substance; soft or flabby muscles in 
the wound area; muscles do not swell and harden normally in 
contraction; and tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  See id.

Diagnostic Code 5314 rated impairment of Muscle Group XIV, 
which includes the muscles of the anterior thigh group 
(sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris) 
whose functions include extension of the knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial (Massiat's) band in postural support of body, 
and acting with the hamstrings in synchronizing hip and knee.  
See the VA Schedule for Rating Disabilities, 1945 Edition, 
Diagnostic Code 5314.

Under the provisions of Diagnostic Code 5314, a 
noncompensable rating is assigned for slight muscle injury, a 
10 percent rating is assigned for moderate muscle injury, a 
30 percent rating is warranted for moderately severe muscle 
injury, and a 40 percent evaluation is warranted for severe 
muscle injury.  See id.

Factual Background

A short statement of facts is in order.  As noted above, only 
evidence which was of record at the time of the October 1954 
decision may be considered.

The veteran served on active duty from September 1952 to 
August 1954.  During service, the veteran suffered a shell 
fragment wound to the left thigh in a non-combat situation in 
November 1953 when a shell exploded at a firing range.  
The veteran was hospitalized from November 19, 1953, to 
December 22, 1953.  He underwent a debridement of the wound 
with a removal of a metallic foreign body on November 19, 
1953, and on December 7, 1953 the wound was sutured.  

On an August 1954 separation examination, it was noted that 
the veteran had an old shrapnel wound to the left thigh; a 
scar on the left thigh was the only abnormality noted on 
physical examination.  The veteran left service on August 12, 
1954.

The veteran underwent a VA examination in September 1954, 
approximately one month after leaving service.  Physical 
examination revealed a well-healed three-and-half-inch scar 
on the lateral aspect of the lower third of the left thigh, 
which was a combination of surgical and entrance scars and 
was a result of a removal of the shell fragment and secondary 
closure.  The scar was non-depressed and non-adherent, and 
showed no evidence of any muscle damage other than that made 
by the shell fragment itself.  Flexion of the knee was 
limited very slightly because of a pulling sensation at the 
end of extreme flexion.  X-rays of the left lower thigh 
showed the bony structures appeared normal and that there was 
no evidence of retained metallic fragments.  The diagnoses 
were a healed scar of the lower left thigh and no foreign 
bodies found.

In the October 14, 1954 rating decision which is now being 
challenged, service connection was granted for residuals of 
shell fragment wound of the left thigh, involving Muscle 
Group XIV; a 10 percent disability rating was assigned, based 
upon the service medical records and the report of the 
September 1954 VA examination.

Analysis

Initial matters

In his February 2005 CUE claim, the veteran raised the issue 
of CUE in the October 1954 rating decision and "any and all 
subsequent rating decisions in not granting the proper 
evaluation for a severe muscle damage to MG 14."  See a 
February 2005 VA Form 21-4138 (statement in support of 
claim).  However, there is no rating decision subsequent to 
the October 1954 one.  Moreover, even if a subsequent rating 
action existed, the veteran's CUE claim pertaining thereto 
would be unacceptably vague.  See Andre, supra.  Therefore, 
the veteran's CUE claim is limited to the October 1954 rating 
decision.

The October 1954 rating action, in addition to assigning a 
disability rating, also assigned an effective date of August 
13, 1954, the day after the veteran left military service.  
The veteran has not challenged the effective date.

Discussion

The veteran has not identified any specific law or regulation 
that was in effect in October 1954 and was misapplied by the 
RO.  Instead, he challenges the factual conclusions reached 
by the RO.  In particular, the veteran contends that his 
muscle injury was at least moderately severe because he had a 
"a very deep penetrating wound which required surgery with a 
8-to-10 surgical scar and wire installed to repair the severe 
damage" and because his surgery was "severe."  See the 
February 2005 VA Form 21-4138 (statement in support of 
claim).  

Similarly, in his July 2005 Notice of Disagreement the 
veteran stated as follows:

My wound was a deep penetrating wound which 
required debridement.  My wound was left open for 
at least 2 weeks, while it was draining.  I was 
hospitalized 4 to 6 weeks.  I have numbness in this 
area also which would be damage to the sensory 
nerve.  It took at least 3 months to heal. ... This 
area has always been weaker when I try to exert it.  
It tires much easier after standing for a period of 
time.

See July 2005 VA Form 21-4138 (statement in support of 
claim), front and back.

In his August 2006 VA Form 21-4138 (statement in support of 
claim) the veteran stated as follows:

It was a deep penetrating wound which required 
debridement for a long period of time.  I was 
hospitalized for over 2 months at a Japan (sic) 
hospital.  According to the schedule for rating 
disabilities under paragraph 38 CFR 4.56, a 
moderately severe rating will be assigned for a 
through and through or deep penetrating wound with 
debridement, prolonged infection, and intermuscular 
scarring.  The evidence in my case according to my 
service medical records verify a prolonged period 
for treatment of this wound.  ... I have at least a 6 
[inch] long scar and about 1 [inch] wide.  This was 
a deep penetrating wound which required wire 
stitches.  As stated previous, I was hospitalized 
from 8-to-12 weeks.  The wound was left open for 
two (2) weeks requiring debridement.  The left 
thigh is also numb as the sensory nerve was 
destroyed.  This is indicative of at least a 
moderately severe damage to muscle group XIV.

See October 2006 VA Form 21-4138 (statement in support of 
claim), front and back.

The Board first observes that to the extent that the veteran 
is presenting current testimony concerning his physical 
condition during service and immediately thereafter, this 
cannot be considered by the Board in connection with this CUE 
claim.  As explained above, only evidence which was of record 
at the time of the October 1954 rating decision may be 
considered.  In that connection, the veteran did not submit a 
detailed statement in connection with his initial claim of 
entitlement to service connection (VA Form 8-526e) dated 
August 10, 1954.  He merely described his disability as 
"residuals of shrapnel wound, left thigh, with retained 
foreign bodies". 

In short, to the extent that the veteran presents arguments 
based on evidence that was not of record at the time of the 
October 1954 rating decision (to include a VA examination in 
April 2005, VA treatment records, and his reporting of his 
history of symptomatology from 1954 to the present), such 
post-October 1954 evidence cannot be considered in 
determining whether there was CUE in the October 1954 rating 
decision.  As discussed above, a CUE claim is based on the 
evidence of record at the time of the prior decision.  See 
Damrel, supra.

Disregarding the veteran's recent statements as to his 
condition in 1954 as evidence, the evidence of record in 
October 1954 consisted of the veteran's brief statement, 
quoted above, service medical records and the report of the 
September 1954 VA examination.  

Boiled down to its essence, the veteran is merely expressing 
disagreement as to how the evidence extant at the time of the 
October 1954 RO rating decision was weighed and evaluated.  
Such a disagreement cannot constitute a valid claim of CUE.  
See Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE"]; see also Russell, supra [to same effect].  To address 
these arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in October 1954 
to determine how probative it is, in pursuit of reaching its 
own conclusion as to the degree of injury to Muscle Group 
XIV.  Such an inquiry requires weighing and evaluating 
evidence which, as stated above, cannot constitute a valid 
claim of CUE.  

To the extent that the veteran argues that there is CUE based 
on the definitions of muscle injuries in 38 C.F.R. § 4.56 
(2007), this argument manifestly fails.  A CUE claim must be 
based on the law in effect at the time of the October 1954 
rating decision and not on the current law regarding rating 
muscle injuries.  The October 1954 regulation, which differs 
somewhat from the current version, has been stated above.

The Board also notes that the veteran has presented argument, 
in connection with this CUE claim, concerning certain, but 
not all, of the schedular criteria.  Significantly, the 
veteran did not present any argument as to his then-current 
complaints at the time of the September 1954 VA examination 
or the objective findings on that examination.  His limited 
argument, which addresses only certain criteria which he 
perceives to be favorable to his position while ignoring 
other criteria, does not rise to the level of CUE.  The 
veteran has not shown how the RO's weighing of the evidence 
would have manifestly changed the outcome at the time of the 
October 1954 rating decision.

Based on the evidence of record at the time of the decision, 
the RO's decision was not undebatably erroneous.   While he 
underwent debridement in service, the service medical records 
and the report of the September 1954 VA examination do not 
show consistent complaints of cardinal symptoms of muscle 
wounds (weakness, fatigue-pain, and uncertainty of movement) 
or for that matter, evidence of unemployability because of an 
inability to keep up to production standards.  The scar was 
only three-and-half inches long and was non-depressed and 
non-adherent, as opposed to being relatively large and so 
situated as to indicate the track of the missile through 
important muscle groups.  

As for other objective findings, at the September 1954 VA 
examination there was no evidence of any muscle damage other 
than that made by the shell fragment itself and the only 
other abnormality was that flexion of the knee was limited 
very slightly because of a pulling sensation at the end of 
extreme flexion.  

Based on the medical records before the RO in October 1954, 
it is hardly "undebatable" that the muscle injury was not 
moderate, as was found by the RO.  The veteran's arguments 
amount to a mere dispute as to how that evidence was weighed.  
Manifestly, such contentions cannot amount to a successful 
CUE claim.  See Crippen, supra.

The Board does not necessarily dispute that the RO's 1954 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
law or regulation, or applied it incorrectly, such is not 
shown in this case.

Essentially, the veteran's contentions are that the RO failed 
to properly assess evidence which was favorable to his claim, 
particularly in light of post-1954 medical evidence.  This 
amounts to asking the Board to consider evidence which was 
not of record in October 1954 and to reweigh the evidence 
which was then of record.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the veteran's argument 
was that the RO failed to properly assess the evidence.  
Accordingly, such argument does not constitute a valid CUE 
claim, and thus warrants dismissal.


ORDER

The claim of CUE in the October 1954 VA rating decision in 
failing to assign a rating in excess of 10 percent for 
service-connected residuals of shell fragment wound of the 
left thigh, involving Muscle Group XIV, is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


